11-2829
    Carpenter v. Republic of Chile


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF
IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 5th day of November, two thousand twelve.

    PRESENT:
                JOHN M. WALKER, JR.,
                DEBRA ANN LIVINGSTON,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _____________________________________

    Robert Carpenter,

                               Plaintiff-Appellant,

                      v.                                                    11-2829-cv

    Minister of Justice, et al.,

                               Defendants-Appellees,

    Human Rights Commission of Chile, et al.,

                      Defendants.
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                          Robert Carpenter, pro se, Southampton, NY.

    FOR DEFENDANTS -APPELLEES:                        Paul S. Reichler (Paul S. Reichler, Janis H.
                                                      Brennan, on the brief), Foley Hoag LLP,
                                                      Washington, D.C.
       Appeal from a judgment of the United States District Court for the Eastern District of

New York (Seybert, J.).

       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and DECREED

that the judgment of the district court is AFFIRMED.

       Appellant Robert Carpenter, proceeding pro se, appeals from the district court’s judgment

granting the Defendants-Appellees’ motion to dismiss his complaint for lack of personal jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(2). We assume the parties’ familiarity with the underlying facts,

the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s dismissal of a complaint for lack of personal jurisdiction

under Fed. R. Civ. P. 12(b)(2). See Metro. Life Ins. Co. v. Robertson–Ceco Corp., 84 F.3d 560, 567

(2d Cir. 1996). Here, an independent review of the record and case law reveals that, for substantially

the same reasons stated by the district court in its decision, the court properly granted the

Defendants-Appellees’ Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction. Contrary

to Carpenter’s arguments on appeal, the court was not required to consider whether it had subject

matter jurisdiction over his claims prior to considering whether it had personal jurisdiction over the

defendants, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 578 (1999), the court correctly

applied New York’s long-arm statute, C.P.L.R. § 302(a), in conducting its analysis, see Bank

Brussels Lambert v. Fiddler Gonzalez & Rodriguez, 171 F.3d 779, 784–85 (2d Cir. 1999), and

Carpenter did not allege facts that, if credited, would satisfy any of the provisions of C.P.L.R.

§ 302(a).




                                                  2
       We have considered Carpenter’s remaining arguments on appeal and find them to be without

merit. Accordingly, the judgment of the district court is AFFIRMED.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                              3